Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

           The preliminary amendment filed on 2/23/2022 has been entered.

Drawings Objection 
The drawings are objected to because:
(1) The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1.  See MPEP 608.02 V (t).  
(2) Figs.1-4 are admitted prior art and should be so labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 6, line 1, “FIGS. 7A to 7C” should read --FIGS. 7a to 7c--.
(2) On page 6, line 25, “fulcrum 4” should read --fulcrum 41--.  Note line 23 of page 6.
(3) On page 7, line 6, “t” is not found in any drawings.
(4) On page 7, line 16, “tape 26” should read --tape 25--.  Note Fig.4.
(5) On page 8, line 7, “pin 40” should read --pin 30--.
(6) On page 9, line 5, “FIGS. 7A to 7C” should read --FIGS. 7a to 7c--.
(7) On page 10, line 5, “concave portion 53 is moved toward the position at which the blades are located” is confusing.  As shown in Fig.7a, the concave portion 53 is at a fixed location with respect to the location at which the blades 51a,51b are located.
(8) On page 10, lines 9-10, “Fine grooves 55a are formed on one side of the top surface of the upper elastic plate 50A” does not agree with Fig.6 because “55a” appears to designate slots rather than fine grooves which are designated by “55b” as shown in the figure.
(9) On page 10, line 24, “inclined portion 57” should read --inclined portion 57a--.
(10) On page 10, line 25, “cutting blade” and “inclined portion 57” should read --cutting blade 51a-- and --inclined portion 57a--, respectively. 
(11) On page 11, line 1, “cutting blade” should read --cutting blade 51b--. 
(12) On page 11, line 4, “and51b” should read --and 51b--.
(13) On page 11, line 7, it is not understood what it is meant by “minute value”.  It is suggested “minute” be deleted.
           (14) On page 11, line 24, “FIGS. 7A to 7C” should read --FIGS. 7a to 7c--.
           (15) On page 12, lines 7-8, “the cutting blade 51a is minutely inside of the cutting blade 51b” does not make sense.  It is suggested the phrase be changed to --the cutting blade 51a is rearward of the cutting blade 51b--. 
           (16) On page 12, line 8, “the cutting blade 51b lower plate 50B” should read --the cutting blade 51b of the lower plate 50B--.
           (17) On page 12, lines 24-25, “the cutting blade 51a is located inside of the cutting blade 51b” does not agree with Fig.9.  As shown in the figure, the cutting blade 51a is located inward/rearward but not “inside” of the cutting blade 51b.  
           Appropriate correction is required.

Claim Objection 
Claims 1, 4 and 5 are objected to because of the following informalities:
(1) In claim 1, line 1, “Nail” should red --nail--.
(2) In claim 1, lines 17 and 26, “together” should read --with each other--.
Appropriate correction is required.
Claim Rejection - 35 U.S.C. 112(a)
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
           (1) In claim 1, lines 17-18, “the cutting blade of the upper elastic plate is located inside of the cutting blade of the lower plate” does not make sense.  As shown in Fig.9,    the cutting blade 51a is located inward/rearward but not “inside” of the cutting blade 51b.  
           (2) In claim 1, lines 24-25, “the inclined portion (57a,57b) of each of the upper elastic plate (50A) and the lower plate (50B) has an inclination angle ranging from 28° to 32° has no support from the original specification.  As disclosed on page 10, lines 24-25 of the original specification and shown in Fig.8, the angel “a” of the inclined portion 57a of the upper elastic plate 50A may range from 43° to 47° NOT from 28° to 32° as claimed.  The specification is silent about the angle of the inclined portion 57b of the lower plate 50B.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, lines 17-18, “the cutting blade of the upper elastic plate is located inside of the cutting blade of the lower plate” does not make sense.  It is suggested “inside” be changed to --inward-- or --rearward--. 
          
Indication of Allowable Subject Matter
Claims 1, 4 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724